                 Case 2:19-cv-00260-JCC Document 18 Filed 08/04/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    GARY JOHNSON JR., an individual, and ERIC CASE NO. C19-0260-JCC
      NATIVIDAD, an individual,
10
                                                MINUTE ORDER
11                      Plaintiffs,
           v.
12
      STATE FARM FIRE AND CASUALTY
13    COMPANY, a foreign insurance company,
14                           Defendant.
15

16          The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion for an amended
19   scheduling order (Dkt. No. 17). The Court hereby GRANTS the motion and orders as follows:
20      1. Discovery must be completed by January 4, 2021;
21      2. Dispositive motions must be filed by February 3, 2021;
22      3. The 8-day estimate bench trial is set for May 10, 2021, at 9:30 a.m.;
23      4. The proposed pretrial order must be filed no later than 14 days prior to the new trial date;
24          and
25      5. Trial briefs must be filed no later than 7 days prior to the new trial date.
26          //

     MINUTE ORDER
     C19-0260-JCC
     PAGE - 1
            Case 2:19-cv-00260-JCC Document 18 Filed 08/04/20 Page 2 of 2




 1        DATED this 4th day of August 2020.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Tomas Hernandez
 4
                                               Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0260-JCC
     PAGE - 2
